Citation Nr: 1539220	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  09-16 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for gout, to include as secondary to service-connected hypertension.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1965 to July 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California denied, inter alia, the Veteran's service connection claims for gout, to include as secondary from service-connected hypertension; bilateral hearing loss; and asthma.  In June 2008, the Veteran filed a notice of disagreement as to these issues only.  In April 2009, the RO issued a statement of the case, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2009.  Subsequently, the RO issued supplemental statements of the case (SSOC) in March 2012, September 2012, and January 2013.

In May 2009, the Veteran requested a hearing before the Board at the RO. However, in a subsequent statement dated in May 2009, the Veteran indicated that no longer wanted to participate in a hearing.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

In January 2014, the Board remanded the appeal for further development.  On remand, in July 2014, the RO granted service connection for right ear hearing loss and assigned  an initial, 0 percent (noncompensable) rating,  effective October 5, 2007.  As such is a full grant of the benefit sought on appeal with respect to the right ear, and the denial of left ear hearing loss has been continued (as reflected in the July 2014 supplemental SOC (SSOC)), the Board has recharacterized the hearing loss claim remaining on appeal from bilateral to left ear only.  

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For the reasons expressed below the matters on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the January 2014 remand, the Board directed the AOJ to, inter alia, to obtain further VA medical opinions concerning the nature and etiology of his claimed conditions, and to assist the Veteran by obtaining certain private medical records.

With respect to the Veteran's hearing loss, the January 2014 remand ordered an addendum opinion requesting clarification from a November 2012 VA examiner who previously opined, without adequate explanation, that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of service because his hearing sensitivity was within normal limits at separation from service and because the first documented concern of hearing loss was not until 2007.  In April 2014, an addendum opinion was obtained from another VA examiner who offered the following opinion concerning the Veteran's left ear:   "Given hearing is normal at exit of service in the left ear there is basis to conclude hearing loss in the left ear is less likely as not related to noise exposure while in service."  The April 2014 VA examiner, however, provided no explanation for this conclusion.

With respect to the Veteran's claimed gout, the January 2014 remand ordered another VA examination for the Veteran because the prior January 2009 VA examiner provided no rationale for the conclusion that Veteran's gout was less likely as not caused or aggravated by his service-connected hypertension, renal insufficiency, or coronary artery disease with aortic stenosis and because the examiner did not adequately whether the medications used to treat the Veteran's service-connected hypertension may have caused or aggravated his gout.  In June 2014, the Veteran underwent another VA examination.  Although the June 2014 VA examiner explained why the Veteran's hypertension medication could not have caused or aggravated his gout, the examiner provided no explanation as to why Veteran's gout was less likely as not caused or aggravated by his service-connected hypertension, renal insufficiency, or coronary artery disease with aortic stenosis.  Additionally, the examiner did not address a September 2009 medical article submitted by the Veteran indicating that gout is associated with high blood pressure, kidney disease, diabetes, atherosclerosis, and uric acid kidney stones.

For the reasons stated above, the Board finds that the April 2014 and June 2014 VA  opinions are inadequate, and that further medical opinions are needed to resolve the Veteran's claims for left ear hearing loss and gout.  Stegall, supra.  See also See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Hence, the AOJ should arrange for the April 2014 and June 2014 VA examiners (or, other appropriate medical professionals,  if necessary) to review pertinent evidence and provide addendum opinions, as directed below.  The AOJ should only arrange for the Veteran to undergo further examination(s) if  deemed medically necessary in the judgment of the individual(s) designated to provide the addendum opinion(s).

Finally, with respect to the private medical records, the January 2014 remand directed the AOJ to specifically request that the Veteran provide a signed authorization to enable it to obtain all outstanding private medical treatment records from Kaiser Zion Hospital and Mission Bay Hospital, in San Diego, California, from 1980, to include, but not limited to, emergency treatment for asthma.  In February 2014, the AOJ sent a letter to the Veteran requesting that the Veteran provide authorization to VA to obtain such records.  In March 2014, the Veteran submitted a VA Form 21-4142 authorization form, which contained additional statements by the Veteran concerning his treatment for asthma in 1980 and incomplete address and phone information for these health providers.  The Board's review of the evidence shows that the AOJ took no action on the Veteran's authorization, including notice that the information provided by him may have been insufficient to obtain those records.  Accordingly, on remand, the AOJ should again attempt to obtain such records as such evidence, if obtained, is relevant to his service connection claim for asthma.

Accordingly, prior to obtaining further medical opinions in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, VA treatment records dated up to July 2014 have been associated with the claims file.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwniski, 2 Vet. App. 611 (1992).  Accordingly, the AOJ should obtain the Veteran s VA medical records dated since July 2014.

The AOJ should also give the Veteran an opportunity to present information and/or evidence pertinent to the claims on appeal , explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records-to particularly include records from Kaiser Zion Hospital and Mission Bay Hospital ( noted just above).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and if needed authorization, following the current procedures prescribed in 38 C F R § 3 159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since July 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain any outstanding, pertinent private (non-VA) records, particularly all outstanding private medical treatment records from Kaiser Zion Hospital and Mission Bay Hospital, in San Diego, California, from 1980, to include, but not limited to, emergency treatment for asthma.  The Board notes that Mission Bay Hospital has closed; however, efforts should be taken to obtain any relevant records that remain in existence.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the medical provider who provided the April 2014 VA opinion to provide an addendum opinion concerning the etiology of his left ear hearing loss disability.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an opinion from another audiologist or appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination if deemed medically necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file,(to include a complete copy of this REMAND), must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to the Veteran's diagnosed left ear hearing loss disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to disease or injury during active duty service, to particularly g noise exposure associated with  rifle range firing and/or head trauma during an automobile accident therein.  

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's service treatment records, VA medical records, the prior VA examination report, private medical records, as well as the Veteran's lay assertions regarding the nature, onset and continuity of symptoms of diminished hearing.

The examiner should also discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause. 

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file arrange for the medical provider who provided the June 2014 VA opinion to provide an addendum opinion concerning the etiology of his gout.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an opinion from another appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo another VA examination if deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file,(to include a complete copy of this  REMAND), must be made available to the designated individual, and the addendum opinion/ examination report should include discussion of the Veteran's documented history and lay assertions.

The physician should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's gout (a) was caused, OR (b) is aggravated (worsened beyond natural progression) by service-connected hypertension, renal insufficiency, or coronary artery disease with aortic stenosis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to include the Veteran's assertions.  The examiner should also consider and discuss the September 2009 medical article indicating that gout is associated with high blood pressure, kidney disease, atherosclerosis, and uric acid kidney stones.

All examination findings (if any), along with complete, clearly-stated rationale for the conclusions, reached must be provided. In doing so, 

6.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v West, 11 Vet. App. 268 (1998).

7.  After accomplishing all requested action, as well as any additional notification and/or development action deemed warranted by the VCAA, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the record since the last adjudication) and legal authority.

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

